Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 
This action is responsive to remark and amendment filed on 5/18/2022.
b.    	Claims 1-19 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-19 are allowed as the prior art of record, the combined teaching of Buehne and Haswell and Srivastava fails to disclose the features in a particular manner as claimed.
	Buehne discloses various embodiments for managing migration between server systems are presented. Indications of a plurality of migration scripts to be executed during a migration of a database system from a source server system to a target server system may be received. An execution order for the plurality of migration scripts may be determined based upon characteristics of a plurality of database objects to be migrated using the plurality of migration scripts and characteristics of the plurality of migration scripts. Execution of a first migration script of the plurality of migration scripts may be initiated according to the determined execution order. The first migration script may cause copying of a database object of the plurality of database objects from the source server system to the target server system. 
	Haswell discloses system, method and article of manufacture are provided for affording a table-driven automated scripting architecture. First, test script information is divided into a plurality of components of one or more words having a commonly understood meaning. Then the components are stored into a database. Later, the components are parsed into one or more words (each having a commonly understood meaning). The database is queried for the words to retrieve a set of computer instructions that cause a computer to perform functions related to the commonly understood meaning of the words and then to perform those functions.
	Srivastava discloses an improved system and process for machine-learning upgrade analysis and training thereof is provided herein. A request to analyze the time to upgrade a current system to a target system may be received. A change list having one or more changes for the target system may be read. Custom code for the current system may be compared to the change list to identify recommended changes to the custom code to upgrade the custom code to be compatible with the target system. The recommended changes may be classified into one or categories respectively via a trained first machine-learning algorithm. Time to upgrade the custom code for the respective classified changes may be estimated via a trained second machine-learning algorithm. The recommended changes, the classifications of the recommended changes, and the time estimates of the recommended changes may be provided. 

	However, the combined teaching of Buehne and Haswell and Srivastava fails to teach a plurality of modules, each module for performing a respective process; a data storage repository for storing associations between each of a plurality of commands and a corresponding plurality of configurable sequences of the processes that implement the command; and a transition management processor comprising hardware for, in response to receiving commands from a pre-production user and a production user: retrieving, from the data storage repository according to a best practices workflow, the sequence of processes that implement the received command; for each process in the retrieved sequence, configuring the respective module in the plurality of modules according to whether the command pertains to the pre-production environment or the production environment, then executing the process using the respective module to produce a report; and transmitting, to the respective user, a response based on the produced reports; wherein one of the commands received from the production user in response to the produced reports causes the pre-production database to be used by applications executing in the production environment during a stabilization period in which the pre-production database is maintained by the pre-production user: and wherein after the transition management processor determines that the stabilization period has elapsed successfully, the database is maintained by the production user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168